ACCEPTED
                                                                                       01-14-00082-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 1/23/2015 11:55:42 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                     No. 01-14-00082-CV
__________________________________________________________
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                       IN THE COURT OF APPEALS                     HOUSTON, TEXAS
                                                               1/23/2015 11:55:42 AM
                                                               CHRISTOPHER A. PRINE
                   FOR THE FIRST DISTRICT OF TEXAS                      Clerk


                       AT HOUSTON
__________________________________________________________

                    MARY LYNN KANTARA GERKE

                                        V.

                        JAMIL “JAMES” KANTARA


  APPELLEE’S RESPONSE TO APPELLANT’S RESPONSE TO
           APPELLEE’S MOTION TO STRIKE
                BRIEF OF APPELLANT
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee, Jamil “James” Kantara (“James”), files this Appellee’s Response

to Appellant’s Response to Appellee’s Motion to Strike Brief of Appellant.

      1.    Appellant, in paragraph 4 of her Response to Appellee’s Motion to

Strike Brief of Appellant, states the original Appellant’s Brief filed pro se on

December 9, 2014 by Appellant was labeled as “received” and not “filed” on this

Court’s website.
      2.     Appellant fails to point this Court to the first page of Appellant’s Brief

where it is clearly file stamped “Filed in the 1st Court of Appeals, Houston, Texas,

December 9, 2014, Christopher Prine, Clerk.”

      3.     Additionally, in paragraph 2 of her Response, Counsel for Appellant

knew Appellant filed her Appellant’s Brief pro se.

      4.     Neither Appellant nor Appellant’s counsel attempted to withdraw

Appellant’s Brief prior to the date Appellee’s Brief was due.

      5.     Appellant further argues, “this Court never generated notice to

counsel that Appellant’s Brief had been filed or that Appellee’s Brief was due.”

      6.     While it is greatly appreciated by all who come before this Court, this

Court’s diligence in notifying all parties when briefs are due is not required by the

Rules. Failure by this Court to notify a party when a brief is due does not extend

the appellate timelines. TRAP 9.5(a) requires the filing party to serve notice of all

filings on all parties. Appellant timely notified Appellee she filed her brief.

      7.     Appellee filed his Response to Appellant’s Brief within the timeline

set forth in TRAP 38.6(b).

      8.     It would offend traditional notions of fair play and substantial justice

to: (i) allow Appellant to file an Appellant brief pro se never withdrawing same,

(ii) knowingly allow the appellee timeline to run, (iii) require Appellee to file a

reply brief, (iv) allow counsel for Appellant to claim Appellant did not have


                                          -2-
authority to file an Appellant brief, and (v) allow Appellant to file a second

Appellant brief.

      9.     Therefore, Appellee respectfully requests this Court grant Appellee’s

Motion to Strike Brief of Appellant.

                                       Respectfully submitted,
                                       Wilfried P. Schmitz & Associates, P.C.

                                                                  Digitally signed by Wilfried Schmitz

                                              Wilfried Schmitz    DN: cn=Wilfried Schmitz, o=Wilfried P. Schmitz
                                                                  P.C., ou, email=wilfried@schmitzlaw.com, c=US
                                       BY: _________________________
                                                                  Date: 2015.01.23 11:24:50 -06'00'

                                           Wilfried P. Schmitz
                                       Texas Bar No. 17778700
                                       17040 El Camino Real, Suite 400
                                       Houston, Texas 77058
                                       Phone: (281) 486-5066
                                       Email: Court_Documents@schmitzlaw.com
                                       Attorney for Jamil “James” Kantara




                                        -3-
                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Appellee’s
Response to Appellant’s Response to Appellee’s Motion to Strike Brief of Appellant
has this 23rd day of January, 2015, been sent pursuant to T.R.A.P. 9.5 (b)(1) by
electronic mail, to the following:

                                Ashley Tomlinson
                        1800 Saint James Place, Suite 620
                               Houston, TX 77056
                         eserviceavt@dalefamilylaw.com

                                Douglas York
                          3355 W. Alabama, Suite 100
                             Houston, Texas 77098
                            york@douglasyork.com

                                                                Digitally signed by Wilfried Schmitz

                                      Wilfried Schmitz          DN: cn=Wilfried Schmitz, o=Wilfried P. Schmitz P.C., ou,
                                                                email=wilfried@schmitzlaw.com, c=US
                                                                Date: 2015.01.23 11:33:16 -06'00'

                                     Wilfried P. Schmitz




                                       -4-